Citation Nr: 0908385	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-26 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether recoupment of the Veteran's separation pay awarded 
March 18, 2005, in the amount of $16,005.01, is proper.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1996 to February 2005.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1996 to 
February 2005.

2.  On March 18, 2005, the Veteran was paid separation pay in 
the amount of $16,005.01, which represented the amount the 
military paid minus the amount of Federal income tax 
withheld.  

3.  In a July 2006 rating decision, the RO granted service 
connection for multiple disabilities that were compensable; 
in a July 2006 compensation award letter, the RO informed the 
Veteran that his separation pay (the full amount paid minus 
the amount of Federal income tax withheld) would be recouped 
through the withholding of VA compensation until the full 
amount of his separation pay is repaid.  


CONCLUSION OF LAW

The recoupment of the Veteran's separation pay by withholding 
his VA disability compensation, in the after-tax amount of 
$16,005.01, is proper.  10 U.S.C.A. § 1174 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.500, 3.700 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04 (June 23, 2004).

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations, rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.

II.  Merits of the Claim

The Veteran served on active duty in the Army from January 
1996 to February 2005.  A July 2006 response from the Defense 
Finance and Accounting Service (DFAS) indicates that upon his 
separation from service the Veteran was paid separation pay 
in the amount of $16,005.01 on March 18, 2005.  This amount 
represented the amount the military paid minus the amount of 
Federal income tax withheld.  The Veteran's DD Form 214, 
Certificate of Release or Discharge from Active Duty, 
indicates separation pay of $21,338.93, but according to the 
DFAS this amount was the gross amount the military paid prior 
to the withholding of Federal income tax.

The RO granted service connection for multiple disabilities 
that were compensable, in a July 2006 rating decision.  In a 
July 2006 compensation award letter, the RO informed the 
Veteran that his separation pay would be recouped through the 
withholding of VA compensation until the full amount of his 
separation pay is repaid.  

In this appeal, the Veteran contends that the recoupment of 
the separation pay was not proper because this pay was part 
of his separation package, which was not based on medical 
disabilities.  

The Board acknowledges that the payment received by the 
Veteran was separation pay and not disability severance pay.  
In fact, the response from the DFAS shows that it was 
readjustment pay.  Nevertheless, it does not change the 
ultimate outcome in this case.

The recoupment of the Veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the laws administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

This statute is implemented by VA in 38 C.F.R. § 3.700(a), 
relevant to lump-sum readjustment pay and separation pay.  
The language in this regulation states that "[W]here 
entitlement to disability compensation was established on or 
after September 15, 1981, a veteran who has received [a lump-
sum readjustment payment or separation pay] may receive 
disability compensation for disability incurred in or 
aggravated by service prior to the date of the receipt of 
[the lump-sum readjustment payment or separation pay] subject 
to recoupment of the [readjustment payment or separation 
pay]... Where payment of [readjustment pay or separation pay] 
was made after September 30, 1996, VA will recoup from 
disability compensation an amount equal to the total amount 
of [readjustment pay or separation pay] less the amount of 
Federal income tax withheld from such pay."  38 C.F.R. § 
3.700(a)(2)(iii), (a)(5)(i).

The Board is sympathetic to the Veteran's argument.  In this 
case, however, he received his separation pay after September 
30, 1996, and therefore, the regulation provides that VA will 
recoup an amount equal to the total amount of his 
readjustment/separation pay.  The Board is bound not only by 
the laws prescribed by Congress, but also by the precedent 
opinions of VA's Office of General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).

An opinion of the VA General Counsel, VAOGCPREC 12-96, held 
that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a 
Veteran's VA disability compensation the amount of 
"nondisability severance pay" received by the veteran under 
section 631 of Pub. L. No. 96-513.  

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of the full after-Federal-tax 
amount of separation pay, in the amount of $16,005.01, that 
the Veteran was paid in March 2005, soon after his service 
discharge in February 2005, is required by law.  10 U.S.C.A. 
§ 1174; 38 C.F.R. § 3.700(a).

The Board has considered and is sympathetic to the Veteran's 
argument as to the basic inequity of his situation, but the 
Board must apply "the law as it exists, and cannot 'extend . 
. . benefits out of sympathy for a particular [claimant].'"  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly 
v. Derwinski, 3 Vet. App. 171, 172 (1992).  

In this case, there is no dispute over the receipt of 
separation pay.  The Veteran's disagreement is with the law 
itself.  In an August 2007 statement, he believed that the 
laws should be changed such that VA disability compensation 
need not be offset by the amount of military separation pay.  
Nonetheless, as the law in this case is clear, there is no 
other option but to apply the plain meaning of the statute.  
VA does not have any discretion in the recoupment of the 
separation pay.  As the Veteran has failed to state a claim 
upon which relief may be granted, the claim must be denied 
for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 429 (1994).  


ORDER

As the recoupment of the Veteran's separation pay awarded 
March 18, 2005, in the after-tax amount of $16,005.01, by 
withholding VA disability compensation is proper, the appeal 
is denied.  



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


